Exhibit 10.25

 

LOGO [g103443g85h92.jpg]

AMENDMENT NO. 6 TO LOAN AGREEMENT

This Amendment No. 6 (the “Amendment”) dated as of November 5, 2015, is between
Bank of America, N.A. (the “Bank”) and RESOURCES CONNECTION, INC. and RESOURCES
CONNECTION LLC (the “Borrower”).

RECITALS

A. The Bank and the Borrower entered into a certain Loan Agreement dated as of
November 30, 2009 (together with any previous amendments, the “Agreement”). The
current commitment amount of Facility No. 1 is $3,000,000.00.

B. The Bank and the Borrower desire to amend the Agreement. This Amendment shall
be effective on November 5, 2015, subject to any conditions stated in this
Amendment.

AGREEMENT

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.

2. Amendments. The Agreement is hereby amended as follows:

2.1 In Paragraph 1.2 the date “November 30, 2015” is changed to “November 30,
2016.”

3. Representations and Warranties. When the Borrower signs this Amendment, the
Borrower represents and warrants to the Bank that: (a) there is no event which
is, or with notice or lapse of time or both would be, a default under the
Agreement except those events, if any, that have been disclosed in writing to
the Bank or waived in writing by the Bank, (b) the representations and
warranties in the Agreement are true as of the date of this Amendment as if made
on the date of this Amendment, (c) this Amendment does not conflict with any
law, agreement, or obligation by which the Borrower is bound, and (d) if the
Borrower is a business entity or a trust, this Amendment is within the
Borrower’s powers, has been duly authorized, and does not conflict with any of
the Borrower’s organizational papers.

4. Conditions. The effectiveness of this Amendment is conditioned upon the
Bank’s receipt of the following items, in form and content acceptable to the
Bank:

4.1 A fully executed counterpart of this Amendment from the Borrower and each
guarantor and/or collateral pledgor (collectively, a “Credit Support Provider”)
in form satisfactory to the Bank.

4.2 If the Borrower or any Credit Support Provider is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such Credit Support Provider of this Amendment and any
instrument or agreement required under this Amendment have been duly authorized.

4.3 Resolutions to Obtain Credit executed by Resources Connection, Inc.

4.4 Certificate of Limited Liability Company executed by Resources Connection
LLC.



--------------------------------------------------------------------------------

  5. Effect of Amendment. Except as provided in this Amendment, all of the terms
and conditions of the Agreement, including but not limited to the Dispute
Resolution Provision, shall remain in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
when so executed shall be deemed an original, but all such counterparts together
shall constitute but one and the same instrument.

7. FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND AGREES
THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES WITH
RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

This Amendment is executed as of the date stated at the beginning of this
Amendment.

 

Bank of America, N.A. By:   /s/ Joseph Eitel   Joseph Eitel, Senior Vice
President

BORROWER(S):

 

RESOURCES CONNECTION, INC. By:   /s/ Nathan W. Franke

Name:

  Nathan W. Franke

Title:

  Executive Vice President/Chief Financial Officer

RESOURCES CONNECTION LLC

 

RESOURCES CONNECTION, INC., Sole Member By:   /s/ Nathan W. Franke

Name:

  Nathan W. Franke

Title:

  Executive Vice President/Chief Financial Officer